EXAMINER’S AMENDMENT 
Claims 13, 15-17, 19, 22-23, and 25, submitted on July 21, 2021 and as amended herein below, are allowed.  
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Election/Restrictions 
The requirement for a species election made in the action mailed on October 31, 2017 is hereby withdrawn.  
Withdrawn Rejections 
The obviousness rejections made in the prior action over Devarakonda, Charney, Harbut, Schmid, and Muotri are withdrawn because the independent claim has been amended to require “withholding dosing for about 1 to about 12 months.”  
The rejection for double patenting over US Patent No. 10,555,916 is likewise withdrawn.  
Examiner’s Amendment to The Claims 
The following technical amendments are required in order to conform the dependent claims with the amendment applicant made to the independent claim and to correct other minor informalities.  
Claim 15 has been amended as follows: 
15. The method of claim 13, wherein the ketamine is administered in an amount effective to ameliorate biochemical and functional abnormalities associated with loss-of-function mutations of the [[,]].  
Claim 17 has been amended as follows:
17. The method of claim 13, further comprising administering to the subject a therapeutically effective amount of a TrkB agonist, an ampakine , and/or a GABAR agonist.  
Claim 19 has been amended as follows:
19. The method of claim [[18]] 17, the ampakine comprising at least one of 1-(1,4-benzodioxan-6-ylcarbonyl)piperidine, 1-(quinoxalin-6-ylcarbonyl)piperidine, 2H,3H,6aH-pyrrolidino[2'',1''-3',2'']1,3-oxazino[6',5'-5,4]benzo[e]1,4-di-oxan-10-one or a pharmaceuti-cally effective salt thereof. 
Claim 22 has been amended as follows:
22. The method of claim 13, wherein the at least one neurological symptom associated with RTT is selected from the group consisting of a motor, respiratory and autonomic dysfunction .  
Claim 23 has been amended as follows:
23. The method of claim 13, wherein the at least one neurological symptom associated with RTT  is apneic breathing.  
Claim 25 has been amended as follows:
25. The method of claim 13, wherein each subanesthetic dose of ketamine  administered to the subject during the first dosing interval and the second dosing interval is administered to the subject in the form of a single individual dose 
Relevant Prior Art 
The prior art made of record (see attached form PTO-892) and not relied upon is consid-ered pertinent to applicant’s disclosure.  Specifically, Patrizi (Biol. Psychiatry 79(9):755-64 (2016)) discloses treating Rett syndrome with daily ketamine, whereas the instant claims require “with-holding dosing,” which is not taught or suggested by this reference.   
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628